Judgment, Supreme Court, New York County (Rothwax, J., at plea and sentence; Scott, J., at suppression hearing), rendered on April 19, 1979, unanimously affirmed. Application by appellant’s counsel to withdraw as counsel is granted. (See Anders v California, 386 US 738; People v Saunders, 52 AD2d 833.) We have reviewed this record and agree with appellant’s assigned counsel that there are no meritorious points which could be raised on this appeal. Concur — Kupferman, J. P., Sandler, Lupiano, Bloom and Fein, JJ.